Citation Nr: 1444862	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-01 339	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the denial of service connection for a right knee disability in a July 22, 1985 rating decision contained clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to February 25, 2010 for the grants of service connection for radial head fracture of the right elbow, left elbow fracture and left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1984.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the June 2011 rating decision, the RO granted service connection for a radial head fracture at the right elbow, a fractured left elbow, and a left shoulder disability, effective March 16, 2011.  The Veteran timely disagreed with the effective date assigned for these service connection grants.

In the December 2011 rating decision, the RO found no CUE in the July 1985 rating decision that denied service connection for a right knee disability. The RO also granted an earlier effective date of February 25, 2010, for the grants of service connection for the right elbow fracture, the left elbow fracture, and the left shoulder disability.  As this assigned effective date does not fully satisfy the Veteran's claim for an earlier effective date, the issue remains in appellate status and before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise). 

In addition to the paper claims file, there is a Virtual electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

In November 2012, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic record.

In April 2014, the Board denied the claims.  Later that month, the Veteran filed a motion for reconsideration of these decisions.  In June 2014, a Deputy Vice Chairman of the Board granted the motion and ordered reconsideration of these claims.  The decision below therefore replaces the April 2014 Board decision and constitutes the final Board decisions as to these matters.  38 U.S.C.A. § 7103(b)(3).

The Board notes that the April 2014 Board decision also contained a dismissal of a claim for an increased rating for diabetes as withdrawn.  The reconsideration motion and Order applied only to the earlier effective date and CUE issues.  The decision dismissing the appeal as to the increased rating claim will therefore not be addressed herein and that portion of the decision remains in effect. 


FINDINGS OF FACT

1.  In a July 22 1985 rating decision, the RO denied entitlement to service connection for a right knee disability.  Although notified of this decision, the Veteran did not appeal and did not submit new and material evidence within the appeal period.

2.  The July 1985 rating decision that denied entitlement to service connection for a right knee disability was based on the record and the law which existed at that time, and did not involve undebatable error that manifestly changed the outcome of the decision.

3.  In a September 2005 rating decision, the RO denied service connection for fractured right and left elbows, and a left shoulder injury.  Although notified of this decision, the Veteran did not appeal and did not submit new and material evidence within the one year appeal period.

4.  In a March 2007 rating decision, the claim for entitlement to service connection for a left shoulder disability was reopened and denied.

5.  In an October 2007 rating decision, reopening of the claim for entitlement to service connection for a right elbow fracture was denied because new and material evidence had not been received.

6.  The Veteran filed a notice of disagreement (NOD) with the March 2007 and October 2007 rating decisions in October 2007 and the RO issued a statement of the case (SOC) in 2008; the Veteran did not timely perfect an appeal in response to the SOC or submit new and material evidence after the SOC and prior to expiration of the appeal period.

7.  At a February 25, 2010 video conference hearing, which addressed other claims not currently on appeal, the Veteran raised an informal claim requesting reopening of his previously denied claims for service connection for fractured right and left elbows, and a left shoulder disability.

8.  Between the relevant most recent prior denials and the February 25, 2010 video conference hearing, the statements and evidence submitted by the Veteran did not constitute a valid claim, formal or informal, for service connection for a disability of either elbow or the left shoulder.

9.  The applications to reopen the claims for service connection for a right elbow fracture, a left elbow fracture, and a left shoulder disability, and the underlying claims, were granted in a June 2011 rating decision.

10.  In a December 2011 rating decision, an effective date of February 25, 2010 was assigned for the grants of service connection for a right elbow fracture, a left elbow fracture, and a left shoulder injury.




CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the July 22, 1985 rating decision that denied service connection for a right knee disability, on the basis of CUE, have not been met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

2.  The September 2005 rating decision that denied entitlement to service connection for left elbow fracture is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

3.  The March 2007 rating decision reopening the claim for service connection for a left shoulder disability and denying the claim on its merits, the October 2007 rating decision denying reopening of service connection for right elbow fracture, and the February 2008 SOC continuing these denials are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  The criteria for an effective date prior to February 25, 2010, for the grants of service connection for a right elbow fracture, a left elbow fracture, and a left shoulder disability have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(b); 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA does not apply to CUE motions, and further discussion of the VCAA with regard to the CUE motion in this case is therefore unnecessary.  Livesay v. Principi, 15 Vet. App. 165 (2001).

As to the earlier effective date claim, as noted above this claim arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for disabilities of the elbows and left shoulder.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Dingess/Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Moreover, the RO sent an April 2011 letter that indicated the type of evidence and information needed to substantiate the service connection claims, apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence and notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim for an earlier effective date.  He was provided the opportunity to present pertinent evidence and testimony.  As discussed below, the Veteran's representative argued in his motion for reconsideration that the service treatment records were incomplete because there was no separation examination report.  This argument appears to apply only to the CUE motion.  As noted, the VCAA does not apply to CUE motions and, in any event, as explained below, the breach of the duty to assist can never be the basis for a valid CUE motion.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (a breach of the duty to assist cannot form the predicate for a motion for revision of a finally decided claim based on CUE).

The Board also notes that, although a November 1984 Request for Information indicates that the Veteran's service treatment records were not available at that time, a folder containing the Veteran's service treatment records (STRs) was ultimately sent to the RO and there is no indication that they are incomplete.  The absence of a separation examination report does not necessarily mean that a separation examination was conducted and the report is missing.  It is also possible that there was no separation examination conducted.  There is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005) (RO's issuance of SOC); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's mailing of an SOC to a veteran); Redding v. West, 13 Vet. App. 512, 515 (2000) (whether RO received the veteran's power of attorney); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (whether RO sent to claimant the application form for dependency and indemnity compensation); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (RO's mailing of a VA decision to a veteran).  This would include that the STRs are complete absent an indication by the sending party that they were not. The presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  Here, however, the Veteran's representative's only argument was, "First, the STRs were obviously incomplete.  There was no discharge physical or report of medical history.  The enlistment forms are there but the separation ones are not, at least in the first and most important volume."  This general allegation is not enough to rebut the presumption of regularity as it does not identify any evidence indicating that the STRs are incomplete other than the fact that there is no separation examination report.  Thus, there is no clear evidence contrary to the presumption that all of the STRs were included in the folder sent to VA.

Finally in this regard, 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The reasons for the denials were explained.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, VA has complied with the VCAA's notification and assistance requirements.  The CUE motion and earlier effective date claim are thus ready to be considered on the merits.

Analysis

Previous RO rating decisions that are final and binding, including decisions denying service connection, are to be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision is to be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In a July 1985 decision, the RO, among other things, denied the Veteran's claim for entitlement to service connection for knee disability.  The RO noted that a right knee condition was shown in August 1983 service treatment records, diagnosed as acute, due to a baseball injury.  The RO found that the knee injury was acute and transitory with no residuals shown.

The RO notified the Veteran of its July 1985 rating decision later that month, but the Veteran neither appealed nor submitted new and material evidence within the one year appeal period. The July 1985 denial thus became final. 38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104(a), 3.156(a) (1985).  The Veteran claims that the July 1985 decision contained CUE in denying him entitlement to service connection for right knee disability and should thus be reversed.

In determining whether a prior RO decision contains CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A motion alleging CUE is a collateral attack on a final RO decision and by its very nature it must allege an error with some degree of specificity.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002).  In his written statements, the Veteran has focused his contentions on the fact that the RO granted entitlement to service connection for residuals of right ankle fracture in the July 1985 decision but denied entitlement to service connection for residuals of right knee injury.  For example, in his August 2012 statement, the Veteran contended that both the right knee and ankle were injured, but that service connection was granted only for the right ankle, even though the residuals were never specifically identified.  After noting this "contradiction," the Veteran wrote, "Your decision is weak.  Either give service connection to both from July 22, 1985 or deny both joints."  The Veteran also cited an August 2002 VA treatment note that indicated there was a current right radial head fracture, with a preexisting right knee injury.  In his May 2012 statement, the Veteran cited a December 2010 VA medical opinion in which the physician indicated that the Veteran's right ankle injury made him more susceptible to a subsequent knee injury.  The Veteran noted that this opinion was not addressed in the December 2011 SOC continuing the denial of CUE.  The Veteran also noted the absence of reference to the Board's prior, June 2010 remand indicating that the issue of whether there was CUE in the July 1985 RO decision denying service connection for right knee disability is inextricably intertwined with the issue of the issue of entitlement to service connection for a right knee disability.  Given these discrepancies and the fact that the his right ankle and knee had been problematic since his discharge, the Veteran contended that he be given the benefit of the doubt and that CUE be found in the July 1985 rating decision.

During the Board hearing, the Veteran's representative noted that the RO had found in July 1985 that there was no current disability because there were no residuals, but that "our contention is that there had to be something there only because it wasn't - he just had this particular injury . .. . probably about two years earlier. . . [a]nd he was still having a problem as far as how he was feeling, the things that were going on with it.  So there had to be something that was there . . that they missed at the time, and they found in the ankle but didn't find in the knee."  Hearing Transcript, at 4-5.

The law at the time of the July 1985 denial, as now, provided that, while service connection connoted many factors, it basically meant that the facts, shown by the evidence, established that a particular disease or injury resulting in disability was incurred coincident with active military, naval, or air service, or, if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 310, 331 (West 1958); 38 C.F.R. § 3.303(a) (1985).  For the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity had been established, there was no requirement of evidentiary showing of continuity. Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) was not, in fact, shown to be chronic or where the diagnosis of chronicity could be legitimately questioned. When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim. 38 C.F.R. § 3.303(b) (1985). Even if the disability at issue was initially diagnosed after a veteran's discharge from service, service connection could still be granted when all of the evidence established that the disease was incurred in service. 38 C.F.R. § 3.303(d) (1985).

In addition, where a veteran who had served for 90 days or more developed certain chronic conditions, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases could be presumed to have been incurred in service even though there was no evidence of such disease during the period of service. 38 U.S.C.A. §§ 301, 312 (West 1958); 38 C.F.R. §§ 3.307, 3.309 (1985).

The Veteran's STRs were of record at the time of the July 22, 1985 rating decision.  These records show that the Veteran suffered right ankle and right fibula fractures in June 1982.  These records do not mention the Veteran's knee as being injured at that time.  An August 29, 1983 treatment note reflects a recent traumatic injury to the right knee while playing baseball.  An August 31, 1983 treatment record reflects that the right knee was still mildly edematous and tender over the medial aspect of the knee joint, with full extension and full flexion, and pain with flexion.  The Veteran could ambulate okay with crutches and the assessment was acute right knee strain.  August 1983 right knee x-rays indicate that the soft tissues show a density in the suprapatellar bursa which may indicate synovial proliferation or joint effusion.  There was no evidence of fracture, the joint space was well maintained and alignment was anatomic.  There were no subsequent treatment notes relating to the knee and no separation examination report.  The Veteran was hospitalized just prior to his discharge for pancreatitis.  A March 1985 VA examination report indicates that the Veteran's musculoskeletal examination was negative.  The above evidence was the basis of the RO's finding in the July 1985 rating decision that the knee injury was acute and transitory with no residuals shown.

None of the contentions of the Veteran and his representative warrants a finding of CUE in the July 1985 rating decision.  As to the Veteran's claim that he is entitled to the benefit of the doubt, this doctrine is inapplicable to CUE motions because the statute and regulation specify a "clear and unmistakable" standard.  Burden v. Shinseki, 727 F.3d 1161, 1170 (Fed. Cir. 2013) ("[T]the benefit of the doubt rule is inapplicable where a statute or regulation specifically dictates a different evidentiary standard" (citing Yates v. West, 213 F.3d 1372, 1375 (Fed. Cir. 2000) (38 U.S.C.A. § 5107(b)'s benefit of the doubt rule does not apply when claimants are required to demonstrate "clear and unmistakable error" in a final VA decision).  In addition, the August 2002 and December 2010 medical statements were not part of the record at the time of the July 1985 decision and therefore cannot be the basis of a finding of CUE.  The August 2002 treatment note indicates only that there was a prior right knee injury; it did not indicate that there was anything in the medical evidence before the RO at the time of the July 1985 decision.  Similarly, the December 2010 opinion indicated that the right knee disability was related to the right ankle injury but did not indicate that it could have been determined by the RO at the time of the July 1985 decision the evidence indicated that the Veteran had a current right knee disability or residuals of the right knee injury.  In citing these medical opinions, the Veteran is essentially asking the Board to reweigh the evidence that was before the RO at the time of the July 1985 decision based on subsequent medical opinions which in any event do not specifically indicate that a different result was warranted at the time.  As CUE requires more than a simple disagreement as to how the facts were weighed or evaluated, these contentions do not warrant a finding of CUE.

Similarly, the arguments of the Veteran's representative that, given the recent right knee injury and the fact that the right ankle injury caused residuals, there had to have been some residual disability from the right knee injury, is an argument as to how the evidence was weighed that cannot form the basis of a CUE finding.

In addition, the Veteran's argument that the Board's prior statement in its June 2010 remand that the issue of whether there was CUE in the July 1985 RO decision denying service connection for right knee disability was inextricably intertwined with the issue of the issue of entitlement to service connection for a right knee disability does not constitute a basis for a finding of CUE.  The Board's statement in its remand simply referred to the fact that at the time of the remand a decision on the CUE motion could impact the decision on the claim for service connection for right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Given that the RO has already adjudicated the claim for service connection for right knee disability, there is no impediment to the Board deciding the CUE motion at this time.

In a June 2014 submission, the Veteran's representative contended that there were "a number of issues obvious at the time" relating to the July 1985 decision.  As noted above, he contended that the STRs were incomplete because of the absence of a separation examination report.  Even assuming that the separation report was missing and that the RO violated its duty to assist in not obtaining this document, the breach of the duty to assist can never be the basis for a valid CUE motion.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (a breach of the duty to assist cannot form the predicate for a motion for revision of a finally decided claim based on CUE).  The Veteran's representative also noted a March 1985 rating decision and April 1985 letter indicating that the Veteran's claim for service connection for a stomach disorder was denied because he did not report for all necessary laboratory studies.  The Veteran's representative noted that the record was silent as to the date that the Veteran failed to report, and that it should be concluded that the tests were actually never scheduled.  The Veteran's representative has not indicated how any error in concluding that the Veteran had failed to report for laboratory studies in connection with a different claim affected the outcome of the July 1985 rating decision.  The July 1985 rating decision denied entitlement to service connection for a right knee disability after the Veteran had reported for the June 1985 VA examination and the denial did not reference any prior failure to report for an examination or any part thereof.  Therefore, any error in this regard was not outcome determinative and cannot form the basis of a valid CUE motion.

In addition, the Veteran's representative contended that there was CUE because the "medical rater" who prepared the July 1985 rating decision was Dr. "RT," whose medical license was revoked in March of 1984, reinstated with two years probation based on compliance with a previous order in June 1985.  The Veteran's representative submitted a document with entries indicating the above actions, as well as probation expiring by operation of law in June 1987 and conviction of  a felony or any offense involving moral turpitude in May 2005, with his license surrendered and a $1,000 fine in civil penalties assessed.  The Veteran's representative contends that VA should have been aware of Dr. RT's history and habits, and that there is no reason to believe he desisted from fraud and deceit while employed by VA.  The Veteran's representative requested that the VA personnel files and credentialing records for Dr. RT be obtained, as well as those of the two lay raters and the VA physician who conducted the VA examination "should an earlier effective date not be granted."  The Veteran's representative again raised the failure to report issue, and asked, "Who would a lay rater turn to with a question about sufficiency of medical evidence other than the (disqualified) medical rater."  He contended that with Dr. RT "involved the presumption of regularity and of reliability are gone.  The laboratory test issue and the timing of the denial further supports that contention that the original denial was clear and unmistakable error."

Initially, the Board notes that while the Veteran's representative requested certain actions "unless an earlier effective date is granted," his arguments appear to be in support of the CUE motion, in that he is attacking the July 1985 rating decision, which did not address the elbows and left shoulder, for which an earlier effective date is claimed.  The evidence submitted by the Veteran's representative shows only that Dr. RT's license had been reinstated with two years probation in June 1985, prior to the July 1985 rating decision.  There is no argument or evidence that Dr. RT or any of the other raters made any outcome determinative error in the July 1985 rating decision.  The dispositive question relating to the CUE motion is whether the rating decision contained an outcome determinative error in applying the existing law to the facts as they were known at the time, and there is no argument that this is the case.  The disciplinary history of one of the raters does not affect this analysis, particularly when the evidence submitted in connection with this history shows that at the time of the rating decision the rater's medical license had been reinstated.

For the foregoing reasons, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  A finding of CUE in the July 1985 rating decision denying entitlement to service connection for a right knee disability is therefore not warranted. 

Earlier Effective Date

In the case of an application to reopen a previously denied claim for entitlement to service connection, the effective date is to be "fixed in accordance with the facts found," but cannot not be earlier than the date of receipt of the claim for the benefit that was granted.  38 U.S.C.A. § 5110(a).  The regulation similarly provides that the effective date of a "reopened claim" is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The courts have interpreted the statute and regulation as generally prohibiting an effective date assigned in connection with the grant of an application to reopen prior to the date of the application to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1336 (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)); see also Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").  The effective date assigned for the grant of service connection for fractured elbows and left shoulder disability was the date of the February 25, 2010 videoconference hearing, relating to other issues, during which the Veteran made his applications to reopen the previously denied claims for entitlement to service connection for these disabilities.  The Board must thus determine whether the prior denials became final and, if so, whether there was a claim that was filed prior to the February 25, 2010 applications to reopen.

In a September 2005 rating decision, the RO denied service connection for fractured right and left elbows, and a left shoulder injury.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In a March 2007 rating decision, the RO reopened the claim for entitlement to service connection for a left shoulder disability and denied the claim on its merits.  In an October 2007 rating decision, the RO denied reopening of the claim for entitlement to service connection for a right elbow fracture was denied because new and material evidence had not been received.  The Veteran was notified of each decision and filed a NOD in October 2007.  The RO issued a SOC in February 2008.  The Veteran did not, however, file a substantive appeal.  The appeal was therefore not perfected.  See 38 C.F.R. § 20.200 (2013) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed substantive appeal); 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b)(1) (2013) (substantive appeal must be filed within 60 days of SOC or remainder of one year appeal period).  Although the Veteran submitted additional evidence after the March 2007 rating decision that was relevant to the claim for service connection for left shoulder disability, including an April 2007 letter from a VA physician indicating that his left shoulder disability was related to his right ankle disability, the RO considered this evidence when it readjudicated the claim in its February 2008 SOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a SOC that complies with all applicable due process and notification requirements constitutes a readjudication decision).  The Veteran did not otherwise submit new and material evidence within the appeal period, and the March and October 2007 denials and February 2008 SOC thus became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302, 20.1103.
 
At a February 25, 2010 video conference hearing, which addressed other claims not currently on appeal, the Veteran raised an informal claim of service connection for fractured right and left elbows, and a left shoulder disability.

With regard to the claim for entitlement to service connection for left elbow fracture, the issue is whether a claim was filed between the September 2005 denial and the February 25, 2010 application to reopen.  With regard to the claim for entitlement to service connection for a left shoulder disability, the issue is whether a claim was filed between the February 2008 SOC and February 25, 2010.  With regard to the claim for entitlement to service connection for a right elbow fracture, the issue is whether a claim was filed between the February 2008 SOC and February 25, 2010.  For the following reasons, the Board finds that no such claims were filed.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought." 38 C.F.R. § 3.155(a). Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

During the time periods between the prior final denials and the February 25, 2010 informal claims, the Veteran submitted multiple statements in connection with other claims.  The Veteran argued in his written statements and motion for reconsideration that VA failed to comply with its duty to assist when it did not notify him that he had to file separate claims for service connection for right and left elbow and left shoulder disabilities, despite the fact that in every submission, he included the statement, "If you give service connection to the knee you MUST give service connection to the joints damaged by the 8-19-2002 knee injury."  Significantly, however, the evidence and argument raising claims for service connection for bilateral elbow and left shoulder disabilities were before the RO at the time of the September 2005 rating decision and February 2008 SOC denying service connection and reopening of right and left elbow and left shoulder claims.  There was no new argument raised or relevant evidence submitted between these most recent prior denials and the February 25, 2010 claims.  Neither the Veteran's statements nor the evidence submitted during this time period "included anything suggesting that the breadth of the appellant's claim might extend beyond the already denied service connection claim[s].  He presented no evidence not of record [at the time of the prior denials] that would have required the RO to reconsider [those claims] or adjudicate any other type of claim."  Fournier v. Shinseki, 23 Vet. App. 480, 486 (2010).  The record therefore does not contain a valid claim for service connection for elbow or left shoulder disabilities between the prior final denials of these claims and the February 25, 2010 application to reopen.

In addition, in certain circumstances, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits, and the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2013); see also 38 C.F.R. § 3.155(a) (2013).  In this case, however, there was no such examination or hospitalization in the record between the relevant prior final denial and February 2010.  There were multiple VA operation reports, dated in September 2002, January 2003, April 2004, and March 2007, but the first three preceded all of the prior final denials and the March 2007 operation related to the left shoulder.  As noted above, the claim for service connection for left shoulder disability was readjudicated in the February 2008 SOC, and the March 2007 operation report therefore cannot be considered an informal claim filed since the last final denial of a claim for service connection for that disability.  Moreover, the August 2006 VA examination related only to the right ankle.  The provisions of 38 C.F.R. § 3.157 are therefore inapplicable.

In his written statements including the motion for reconsideration, the Veteran has argued that the effective date should correspond to the effective date of the grant of service connection for a right knee disability, which is March 2003.  His reasoning is that the right and left elbow fractures and his left shoulder injury are related to his right knee injury in August 2002, which in turn was caused by his service-connected ankle fracture.  The Board acknowledges the contentions of the Veteran in this regard, including to the extent that he appeals to general principles of equity and fairness.  The Board is, however, bound by the applicable statutes and regulations relating to effective dates.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a).  Those laws and regulations preclude an effective date earlier than the date of a prior final denial where the claim being granted is an application to reopen the claim previously denied.  The effective date for the grant of entitlement to service connection for a right knee disability is in March 2003 because that is when the application to reopen was filed.  The applications to reopen the claims for entitlement to service connection for elbow fractures and left shoulder disability were filed in February 2010, and the claims had each previously been denied after March 2003, with no valid claim filed in the interim.  There is therefore no basis for an earlier effective date for the grant of entitlement to service connection for these disabilities, other than a finding of CUE in one of the prior rating decisions, and such has not been alleged.  An effective date earlier than February 25, 2010 for the grants of service connection for radial head fracture of the right elbow, left elbow fracture and left shoulder disability is therefore not warranted.


ORDER

The denial of service connection for a right knee disability in a July 22, 1985 rating decision did not contain CUE; the appeal on this issue is therefore denied.

Entitlement to an effective date prior to February 25, 2010 for the grants of service connection for radial head fracture of the right elbow, left elbow fracture and left shoulder disability is denied.


______________________________		____________________________
               S.L. KENNEDY					HARVEY ROBERTS
            Veterans Law Judge			  Veterans Law Judge
        Board of Veterans' Appeals			Board of Veterans' Appeals


      __________________________			
      MICHAEL D. LYON
      Veterans Law Judge, Board of Veterans' Appeals
	







Department of Veterans Affairs


